Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to 3D memory structure, classified in H01L27/11582.
II. Claims 15-20, drawn to a method of making a 3D memory, classified in H01L27/11519.

During a telephone conversation with Leon Radomsky on 2/24/2022 a provisional election was made without traverse to prosecute Invention II, corresponding to claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case another product could be made by a different process because the sacrificial source-level material layer could be pre-formed on the substrate.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Specification
The specification submitted 5/29/2020 has been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/2020, 6/2/2020, 6/17/2021, 10/29/2021, 11/4/2021 have been considered by the examiner.	

Drawings
The drawings are objected to because in Fig. 33D item 243 at the top-right quadrant appears to be a misapplied reference numeral. The examiner expects that this should be 246.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11282857 in view of Dasgupta (US # 20200119030). 

Instant Application (16887818)
US Patent 11282857 (application 16887738)
Claim 1.
A three-dimensional memory device comprising: a source-level contact layer overlying a substrate and comprising a III-V compound semiconductor source region;
Claim 13. (and claim limitations inherited from claims 1 and 12)
See claim 1. A three-dimensional memory device comprising: 
See claim 12: further comprising a source-level contact layer overlying the substrate
See claim 13: wherein the source-level contact layer comprises: a graded III-V compound semiconductor source region

See claim 1: at least one alternating stack of insulating layers and electrically conductive layers located over a substrate;
a memory opening vertically extending through the at least one alternating stack;
See claim 1: a memory opening vertically extending through the at least one alternating stack;
and a memory opening fill structure located in the memory opening and comprising a vertical semiconductor channel comprising
and a memory opening fill structure located in the memory opening and comprising a vertical semiconductor channel comprising
a III-V compound semiconductor channel material in contact with an inner sidewall of the III-V compound semiconductor source region, and
See claim 1: a III-V compound semiconductor channel material
See claim 13: a graded III-V compound semiconductor source region… contacting the outer sidewall of the vertical semiconductor channel;
a memory film located adjacent to the vertical semiconductor channel
See claim 1: a memory film located adjacent to the vertical semiconductor channel


Although claim 13 of ‘738 recites much of the claim 1 of ‘818, it does not explicitly recite the device wherein the alternating stack is specifically over the source-level contact layer.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below.

For example, Dasgupta teaches a similar vertically stacked memory device wherein an alternating stack (see Fig. 6, layers 240, 252, 240, 250…) is specifically over a Group III nitride semiconductor source-level contact layer (232).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the claim 13 recited in ‘738, as suggested by Dasgupta. Specifically, the modification suggested by Dasgupta would be to employ a device wherein the alternating stack is specifically over the source-level contact layer. The rationale for this modification is that stacked many memory cells over source layer and other conductive lines provides greater density of devices on a wafer. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of source lines stacked vertically with memory cells is well known in the art (see MPEP 2144.01).

Instant Application (16887818)
US Patent 11282857 (application 16887738)
2. The three-dimensional memory device of Claim 1, wherein the source-level contact layer further comprises an annular metal germanosilicide portion contacting and laterally surrounding the III-V 


See claim 1… a vertical semiconductor channel comprising a III-V compound semiconductor channel material having a doping of a first conductivity type
See claim 13: a graded III-V compound semiconductor source region having a doping of an opposite conductivity type from the vertical semiconductor channel
12. The three-dimensional memory device of Claim 11, further comprising a drain region including a graded III-V compound semiconductor material having a doping of a second conductivity type that is an opposite of the first conductivity type.
See claim 1… a drain region including a graded III-V compound semiconductor material having a doping of a second conductivity type that is an opposite of the first conductivity type and having a compositional gradient therein.



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11282857 in view of Chen (US # 20190319100). 

Regarding Claim 14, although claim 13 of ‘738 recites much of the claim 1 of ‘818, it does not explicitly recite the three-dimensional memory device of Claim 1, wherein the memory film comprises: a tunneling dielectric layer contacting the vertical semiconductor channel; a charge storage layer in contact with the tunneling dielectric layer; and a blocking dielectric layer located between the charge storage layer and the electrically conductive layers.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Chen teaches a similar three-dimensional memory device (see Figs. 13 and corresponding text) wherein a memory film comprises: a tunneling dielectric layer (56) contacting a vertical semiconductor channel (60); a charge storage layer (54) in contact with the tunneling dielectric layer; and a blocking dielectric layer (52) located between the charge storage layer and the electrically conductive layers (46).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying claim 13 recited in ‘738, as suggested by Chen. Specifically, the modification suggested by Chen would be to employ a three-dimensional memory device recited in Claim 13 of ‘738, wherein the memory film comprises: a tunneling dielectric layer contacting the vertical semiconductor channel; a charge storage layer in contact with the tunneling dielectric layer; and a blocking dielectric layer located between the charge storage layer and the electrically conductive layers. The rationale for this modification is that memory film provides memory charge .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rabkin (US # 20160358933).

Regarding Claim 1, Rabkin teaches a three-dimensional memory device (see Fig. 12 and corresponding text) comprising: 
a source-level contact layer (61, 10) overlying a substrate (9) and comprising a III-V compound semiconductor source region (61; see [0025, 29, 114]);

a memory opening (49) vertically extending through the at least one alternating stack; and 
a memory opening fill structure (55 and 11) located in the memory opening and comprising a vertical semiconductor channel (50, 512, 514) comprising 
a III-V compound semiconductor channel material (11) in contact with an inner sidewall of the III-V compound semiconductor source region (shown), and 
a memory film (50) located adjacent to the vertical semiconductor channel.

Regarding Claim 14, Rabkin teaches the three-dimensional memory device of Claim 1, wherein the memory film comprises: a tunneling dielectric layer contacting the vertical semiconductor channel; a charge storage layer in contact with the tunneling dielectric layer; and a blocking dielectric layer located between the charge storage layer and the electrically conductive layers (506, 504, 502, respectively are shown in this configuration; for details see Fig. 2F for example).

Allowable Subject Matter
Claims 3-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899